Citation Nr: 0701324	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected bipolar type schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1975 to July 1978 
and from May 1980 to January 1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which effectuated the Board's award of service connection for 
an acquired psychiatric disorder and assigned it a 30 percent 
disability evaluation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the veteran submitted a statement in which 
he indicated that he was receiving treatment at the El Paso 
VA Clinic.  However, the last VA treatment records in the 
claims folder date from September 2005.  These additional 
treatment records must be obtained prior to a final 
determination of the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The veteran was last examined by VA in June 2005.  Given the 
age of this examination and the fact that he has sought 
continued treatment since that time, the Board believes that 
another VA examination which more accurately reflects his 
current degree of disability would be helpful.

The Board notes that, in general, when an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim and appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain the veteran's VA treatment records 
from the El Paso VA Mental Health Clinic from 
September 2005 to the present.  All efforts 
to obtain these records must be documented 
for the claims folder.

2.  Once the above-requested records have 
been obtained and associated with the record, 
the veteran must be afforded a complete VA 
psychiatric examination in order to evaluate 
the current nature and degree of severity of 
the service-connected schizophrenia.  The 
claims file must be made available for review 
by the examiner.

a.  The examiner should identify the 
current psychiatric diagnosis and indicate 
which of the following rating criteria 
more closely represents the veteran's 
current degree of disability from that 
condition:

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

b.  The examiner should also provide a 
Global Assessment of Functioning (GAF) 
score, as well as a narrative explanation 
of the score assigned.

c.  All indicated special studies deemed 
necessary must be completed.  The examiner 
should provide a rationale for any 
opinions expressed.

3.  Once the above requested development has 
been completed, the veteran's claim for an 
initial evaluation in excess of 30 percent 
for the service-connected schizophrenia must 
be readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
claims folder must then be returned to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


